Citation Nr: 1228698	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010 the Veteran presented testimony before the undersigned Veterans Law Judge at a VA facility in Las Vegas, Nevada.  A transcript of that proceeding is associated with the claims file.

When this case was before the Board in July 2010, the Board granted reopening of the Veteran's claims of entitlement to service connection for psychiatric disability and bilateral hearing loss disability and remanded the reopened claims for VA examinations.  In a June 2012 decision, the RO granted service connection for the Veteran's claimed psychiatric disability.  Therefore, the issue of entitlement to service connection for a psychiatric disability is no longer on appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Bilateral hearing loss disability was not present in service and is not etiologically related to service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claim, by letter mailed in April 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that only limited service treatment records are available.  The Veteran was informed of this development in a letter dated in April 2009.  All available post-service medical evidence identified by the Veteran was obtained.  In addition, the Veteran was scheduled for VA examinations in August 2010 and March 2011 to determine the nature and etiology of his claimed hearing loss; however, the Veteran failed to report, apparently because he did not receive notice of the examinations.  In this regard the Board notes that the Veteran has apparently moved without informing VA of his new address.  The Court has held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

'Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background 

The Veteran claims he has hearing loss disability due to in-service noise exposure.  The Veteran's DD-214 indicates he went through sonar technician school.  

As noted above, for the most part, the Veteran's service treatment reports are unavailable.  The report of an October 1977 enlistment examination shows that he was not found to have hearing loss disability in either ear.

In a July 2007 VA new patient examination, the Veteran reported that he had served as a submarine sonar technician and has impaired hearing.  He also stated he has never had audiology evaluation. 

In a June 2009 VA audiology consultation, the Veteran reported service related noise exposure as a submarine sonar tech.  He denied occupational noise exposure as an electronics tech.  He reported recreational noise exposure with shooting but said that he used hearing protection.  He also complained of intermittent bilateral tinnitus with an onset during his naval service.  After an audiological examination, the diagnosis was normal sloping to severe sensorineural hearing loss with excellent speech discrimination bilaterally.  

During his May 2010 Board hearing, the Veteran described being exposed to noise trauma during training.  He stated that he experienced what he thought was temporary hearing loss at that time but his hearing went downhill from the time of his discharge from service.  He stated that he was not given any ear protection in service.  The Veteran service records confirm that he served as a sonar technician and the Board has no reason to doubt that the Veteran was subjected to the noise exposure described at his hearing.

The Veteran failed to report for VA examinations in August 2010 and March 2011. 



Analysis

Following its review of the available evidence, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board notes that the evidence adequately establishes that the Veteran currently has bilateral hearing loss disability, but there is no medical evidence of hearing loss until 2007, more than 20 years following the Veteran's discharge from service.  Moreover, there is no medical evidence linking the Veteran's current hearing loss to his active service.

The Board has considered the Veteran's statements concerning the hearing problems he experienced in service and subsequent to service, but notes that his current statements are based upon his recollection of events occurring decades earlier.  Moreover, he has provided very little information concerning the history of his hearing loss and no corroborating evidence of his alleged hearing loss in and since service.  Therefore, the Board has determined that the lay evidence of record is not sufficiently probative to establish the onset of hearing impairment in service and a continuity of symptomatology after service.  

Because of the deficiencies in the record discussed above, the Board remanded the case for the purpose of affording the Veteran a VA examination to determine whether his current bilateral hearing loss disability is etiologically related to his active service.  The Veteran failed to appear for the required examination.  As a result, there is no medical evidence linking the Veteran's bilateral hearing loss disability to his active service.

Consequently, the Board finds that entitlement to service connection for bilateral hearing loss disability is not in order.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


